 HAMILTON PHOTO ENGRAVING CO.175treaters, dock shift foremen, boilerhouse shift foremen, iso-octane shift fore-men, stabilizer shift foremen, laboratory shift foremen, labor subforemen, assist-ant instrument foremen, assistant electrical foremen, carpentry foremen,painting foremen, assistant pipe fitter foremen, assistant clean-out foremen,insulator foremen, assistant floor foremen, assistant loading rack foremen, headdispatchers, assistant head dispatchers, motor laboratory foremen, boilermakerforemen, and welder foremen, and excluding also all other supervisory em-ployees with authority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such action.3.OilWorkers International Union, CIO, Local No. 367, was on January 27,1939, and at all times since has been the exclusive representative of all theemployees in the above-described unit for the purposes of collective bargainingwithin the meaning of Section 9 (a) of the Act.4.By refusing on January 19, March 28, and April 11, 1950, and at all timesthereafter to bargain collectively with Oil Workers International Union, CIO,Local No. 367, as the exclusive representative of all the employees in the afore-said unit, the Respondents have engaged in and are engaging in unfair laborpractices within the meaning of Section 8 (a) (5) of the Act.5.By said acts Respondents have interfered with, restrained, and coercedtheir employees in the exercise of the rights guaranteed in Section 7 of theAct, and have engaged in and are engaging in unfair labor practices within themeaningof Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommercewithin themeaning ofSection2 (6) and(7) of the Act.[Recommended Order omitted from publication in this volume]MARTIN DONIGIAN, HARRY DONIGIAN, AND JOUHAR DONIGIAN, TRADINGAS HAMILTON PHOTO ENGRAVING Co.andNEWARK PHOTO ENGRAVERSUNION, LOCAL #28, AFFILIATED WITII INTERNATIONAL PHOTO EN-GRAVERS UNION OF NORTII AMERICA, AFL, PETITIONER.Case No.?2-RC--1961.February 8, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held on April 24 and 25 andMay 1, 1950, before Jonas Silver, hearing officer.On October 4,1950, the Board issued an order reopening the record and remandingthe proceeding to the Regional Director for further hearing.Ac-cordingly, a further hearing was held on November 30, 1950, beforeD. J. Sullivan, hearing officer.The hearing officers' rulings madeat the hearings are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds :1.The business of the Employer :92 NLRB No. 13. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer, a partnership with its place of business in Paterson,New Jersey, is engaged in the production of photoengraving plates.During 1949, the Employer purchased materials and supplies valuedat approximately $50,000, of which about 50 percent was receiveddirectly from sources outside the State of New Jersey.An unascer-tained portion of the remaining purchases was received locally butoriginated outside the State.During the same year, the Employer'sgross income was approximately $211,000, of which less than 1 percentwas derived from sales and deliveries made directly to customersoutside the State.However, during 1949 the Employer made photoengraving platesvalued at approximately $28,600 for the Passaic Herald News, thePaterson Evening News, the Paterson Morning Call, and the Bergen'Evening Record, northern New Jersey daily newspapers subscribingto national press services and having daily circulations ranging fromabout 28,000 to 49,000. It also furnished photoengraving platesvalued at approximately $10,000 to 8 weekly newspapers in the Stateof New Jersey, and similar plates worth about $53,000 to printingfirms, advertising agencies, and department stores.Also includedin the $53,000 figure is $21,500 worth of plates supplied to MattiaPress, a printing firm which, as the record in the reopened hearingshows, makes annual direct sales and shipments valued in excess of$25,000 to customers located outside the State.During the same year,approximately $3,500 worth of the plates supplied to advertisingagencies were ultimately used in connection with advertisements ap-pearing in national magazines, such as "Billboard," "Field & Stream,""House Beautiful," "Popular Mechanics," and "Hardware Age."The Employer asserts that because of the relatively small amountof its sales to customers outside the State, it would not effectuate thepolicies of the Act to assert jurisdiction over its operations.We donot agree.The Board has recently determined that it will exercisejurisdiction over those enterprises that furnish goods or services tocertain other concerns over whom the Board would assert jurisdiction,where such goods or services are worth at least $50,000 annually.,Apart from any other jurisdictional facts shown in the record, it isclear that during 1949 five of the Employer's customers-the four dailynewspapers and Mattia Press-were firms over whom the Board wouldassert jurisdiction,2who purchased from the Employer finishedproducts valued in excess of $50,000.Accordingly, we find that theEmployer is engaged in commerce within the meaning of the Act and'Hollow Tree Lumber Company,91 NLRB 635.2SeePress,Incorporated,91 NLRB 1360,andStanislaus Implement and HardwareCompany, Limited,91 NLRB 618. HAMILTON PHOTO ENGRAVING CO.177that it will effectuate the policies of the Act to assert jurisdiction overits operations.'2.The labor organization named below claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Employer and the Petitioner agree on a unit coextensive withthe photoengraving production department.4They disagree, how-ever, as to the inclusion of Martin Donigian, Harry Donigian, VahramSanders, Peter Fleming, John Kawkiel, and Arthur Piranian, whomthe Employer would include, and the Petitioner would exclude.The Donigians.-MartinDonigian and Harry Donigian, togetherwith their mother, are copartners owning the Employer's business.As the Donigian brothers ?,re themselves the employers, we shall,despite the fact they do production work, exclude them from the unit.Vahram, Sanders.-Sanders,classified a working foreman, spendsabout 85 percent of his working time performing the duties of a photo-engraving finisher.As he is one of the most highly skilled workersin the plant, he also instructs other employees in connection withmechanical problems arising in their work.There is no evidenceJiowiiig that he possesses or exercises any supervisory authority.We find, contrary to the Petitioner's contention, that Sanders is nota supervisor as defined in the Act and we shall therefore include himin the unit.'Peter Fleming and John Kawkiel.-Thesetwo employees are classi-fied as apprentices, and perform production duties on a regular basisat least 5 hours each day.They spend their remaining time runningerrands and cleaning presses.As they do substantially the same workas other production employees and other apprentices, we shall includethem in the unit.Arthur Piranian.-Thusemployee is classified as an apprentice inthe photoengraving department.The Petitioner's request for hisexclusion is based only on the fact that he is a cousin of the Donigian'The Employer also contended at the reopened hearing and in its brief that, becausethere had been fluctuations in the volume of its business with some customers in the periodtollowmg the representative year 1949, the Board should test jurisdiction against the mostrecent available figuresAlthough it asserted that one of its accounts had diminished, theEmployer Idinitted that the bulk of its operations had not changed appreciably.As noclaim was made that the character of the business had changed, we find no merit in thiscontentionN L R B v Tea;-O-Pan Flours Dulls Company,122 F 2d 433 (C. A. 5), enfg.26 NLRB 765 ;Barton Brass Works and Precision Machined Parts Company.78 NLRB 431The pioposedunitembiaces all the Employer's production employeesiCfu ong Company,86 NLRB 687943732-51--13 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDbrothers.We do not believe that this relationshipis sufficient reasonfor excluding him from the unit .6We shall therefore include him .7We find that all employees s employed in the photoengraving de-partment of the Employer's Paterson, New Jersey, plant, excludingall office employees, shipping employees, drivers, delivery clerks (in-cluding errand boys), salesmen, guards, professional employees,management officials,9 and all other supervisors, as defined in the Act,constitute a unit appropriate for the purposes of collective bargainingwithin themeaning ofSection 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]Clelland Bus Lines,Inc,85 NLRB 3007The recorddoes not disclose Piranian's relationshipto the third partner,the mother ofthe Donigianbrothers.If, as may bethe fact, he isher nephew,he is excluded from theunit.Rosedale PassengerLines,85 NLRB 527;The E. J KelleyCo, 90 NLRB No 239;Peter Pan Bus Lines,82 NLRB 8308Included within this category are Vahram Sanders, Peter Fleming,John Kawkiel, andArthur Piranian.9IncludingMartin Donigianand Harry Donigian.LIBERTY MUSIC SHOPS, INC.andLOCAL UNION 1430, INTERNATIONALBROTHERHOODOFELECTRICALWORKERS, AFL, PETITIONERandLOCAL 854, INTERNATIONAL BROT11ERIIOOD ov TEAbISTERS, AFLINTERVENOR.Case No. P2-RC-2691.February 9, 1951Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Merton C.Bernstein,hearing officer.The hearing officer's rulings made at thehearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel.[Chairman Herzog and Members Murdock and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in the retail sale and servicing ofradio and television sets and the sale of phonograph records. Itoperates four retail stores and a warehouse in the State of New York.During the fiscal year ending April 30, 1950, the Employer purchasedradios, television sets, records, and electronicappliances valued inexcess of $1,000,000, approximately 90 percent of which was shippedto its place of business in New York from States of the'United Statesother than the State of New York.During the same year, the Em-ployer's sales were in excess of $1,000,000, approximately 15 percent93 NLRB No 24